DETAILED ACTION

Introduction
This office action is in response to Applicant’s submission filed on 12/22/2020. Claims
1-20 are pending in the application. As such, claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/25/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings filed on 12/22/2020 is accepted and considered by the Examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 14-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claims 1, and 14 recites “receiving at least one of a plurality of terms and a corresponding definition; displaying the term and its corresponding definition; receiving an indication of whether the definition satisfies one or more definition quality guidelines; and labeling each definition as satisfying each of the definition quality guidelines or not based on the received indications.”
The limitation of “receive or receiving…”, “display or displaying…”, and “label or labeling…” as drafted covers a mental process that “can be performed in the human mind or by a human using a pen and paper.  More specifically, an application of a person obtaining a list of word and its corresponding definition, showing the words and the associated meaning on a piece of paper or computer display, receiving some signals/sign such as a like or thumbs up/down depending on how well the definition of the word satisfy a quality criteria(which could be a handbook or some other guideline), based on what is covered in a guideline/ handbook, receive feedback from others and label or mark up each definition associated with the corresponding word on whether it meets the quality guideline based on feedback from others.  
This judicial exception is not integrated into a practical application. In particular, independent claims 1 recite additional elements of “processor”, and/or “memory and/or computer-readable storage media”.  For example, in [0043] of the as filed specification, there is description of using a general purpose computer. As such, a general purpose computer would contain a processor, memory and computer-readable storage media.  “Client device” according to [0046] of the as filed specification may also be a general purpose computer.  Accordingly, these additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of using a computer is noted as a general computer as described. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Further, the additional limitations in the claims noted above are directed towards insignificant solution activity. Thus, the claims are not patent eligible.
With respect to claims 2 and 15, the claim relates to wherein the indications are in the form of a binary affirmative or negative response.  This reads on a human looking at the feedbacks, and determine the feedback has only two options, a positive or negative feedback or a thumbs up/down.  No additional limitations are present.  With respect to claims 3 and 16, the claim relates to wherein the server labels a definition as having satisfied a definition quality guideline only if at least three of the indications for that definition quality guideline are in the affirmative. This reads on a human only labeling or marking up the definition as good only if three or more positive votes or likes are received. No additional limitations are present.  Regarding claims 4 and 17, the claims relate to wherein the indications are on a scale and wherein the at least one server memory includes instructions for causing the at least one server processor to convert the scaled indications into a binary affirmative or negative response. This reads on a human converting a numerical scale rating to a binary type rating.  No additional limitations and present.  Regarding claim 5 and 18, the claim relates to wherein the indications received from the plurality of client devices are curated prior to labeling each definition by removing indications that do not match selected criteria.  This reads on human sorting and reviewing the feedbacks, and removing ones that does not meet the guideline set.  No other limitations are present.  Regarding claim 6 and 19, the claim relates to wherein the at least one client memory includes instructions for causing the at least one client processor to receive an overall score for the definition and wherein the at least one server memory includes instructions for causing the at least one server processor to derive a weight for each individual guideline based on the overall score.  This reads on human obtaining a ranking or score or total ratings, and determining the weight (assigning value according to the importance of individual guideline or rule in determining the definition) based on the overall ranking or score or rating.  No other limitations are present.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7-8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Atallah et al. (US Patent Application Publication No.: US 20210397792 A1) hereinafter as Atallah, in view of Fan et al. (US Patent Application Publication No: US 20220058342 A1) hereinafter as Fan, and further in view of Allan et al. (US Patent Application Publication No: US 20160170938 A1) hereinafter as Allan.
		
Regarding claim 1, Atallah discloses: A system for preparing machine learning training data for use in evaluation of term definition quality, the system comprising: a server having at least one server processor and at least one server memory for storing a plurality of terms with corresponding definitions ([0026] In some implementations, a computer system has one or more processors, memory, and a display. The memory stores one or more programs having instructions for performing any of the methods described herein.);
receive at least one of the plurality of terms and its corresponding definition from the server ([0016] In some implementations, the similarity threshold is obtained by: generating a training dataset that includes an input word and a list of expected synonyms;);
display the term and its corresponding definition; ([0024] In some implementations, the method further includes displaying a data visualization based on the retrieved dataset.  Fig. 2 shows a User interface display (208));
and [receive an indication] of whether the definition satisfies one or more definition quality guidelines ([0012] In some implementations, generating the respective similar words for the respective data entity name includes: generating one or more matching similar words for the respective data name, using the trained word similarity model; computing a respective similarity score, based on the plurality of word embeddings, for each word of the one or more matching similarity words; and selecting one or more words, from the one or more matching similar words, with respective similarity scores that exceed a predetermined similarity threshold.);
and label each definition as satisfying each of the definition quality guidelines or not based on the received indications ([0063] FIG. 9A is an example of a combined model 900 using synonyms and the trained word similarity model according to some implementations. At a high level, each word 902 (e.g., the word ‘source’) or phrase is mapped (904) (e.g., using a GetSynonyms( ) function call) to one or more synonyms 906. Subsequently, the trained word similarity model is queried with the constraint to restrict its search for similar words from amongst the synonyms 906. The trained word similarity model determines (908) similar words 910 to the word 902 from the synonyms 904 that exceed a predetermined similarity threshold (determined during the training process described above in reference to FIG. 8). In the example shown, the process 900 returns the word ‘reference’ 910 with a similarity score of 0.76 from among the synonyms 906 (including the words ‘seed’, ‘germ’, ‘reference’, ‘beginning’, ‘origin’, ‘root’, ‘rootage’, ‘reservoir’, ‘generator’, ‘author’, and ‘informant’), according to some implementations. The other words do not have high enough similarity scores to be included.).
Atallah does not explicitly, but Fan discloses: a plurality of client devices each having at least one client memory device storing instructions for causing at least one client processor to:  [0015] In another example, a plurality of client devices 150 may communicate with first server 120 and/or second server 130. A single user may have multiple client devices 150, and/or there may be multiple users each having their own client device(s) 150.);
Atallah and Fan are considered analogous art because they are both in the related art of quality assessment and improvement.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the teachings of Atallah to combine the teaching of Fan, to incorporate a plurality of client device, because the combination of the disclosures would enhance user experience by incorporating context surrounding the content (Fan, [0008 and 0057).
Atallah in view of Fan does not explicitly, but Allan discloses: wherein the at least one server memory includes instructions for causing the at least one server processor to receive the indications from the plurality of client devices  (Fig. 12 displays a Feedback Analysis Output and/or Performance Improvement Suggestion block (1290)).
Atallah, Fan and Allan are considered analogous art because they are all in the related art of quality assessment and improvement.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the teachings of Atallah, in view of Fan to combine the teaching of Allan, to incorporate receive indications from the plurality of client devices, because the combination of the disclosures would improve knowledge and learn with each iteration and interaction through machine learning processes (Allan, [0034]).

Regarding claim 5, Atallah in view of Allan discloses: The system of claim 1, Atallah additionally discloses: wherein the indications received from the plurality of client devices are curated prior to labeling each definition by removing indications that do not match selected criteria ([0028] Thus, methods, systems, and graphical user interfaces are disclosed that enable users to analyze, prepare, and curate data.).

Regarding claim 7, Atallah in view of Allan discloses: The system of claim 1, Atallah further discloses: wherein the at least one server memory includes instructions for causing the at least one server processor to train a machine learning model corresponding to each of the definition quality guidelines with a set of labeled definitions corresponding to each machine learning model's definition quality guideline ([0062] FIG. 8 is an example process 800 for determining a similarity threshold (or training the word similarity model) according to some implementations. The process 800 includes generating (802) training data that includes a list of words and their expected synonyms, selecting (804) a model, selecting (806) an initial similarity threshold (e.g., 0.5), computing (808) an F1 score, and iterating (812) to optimize (810) the similarity threshold (e.g., using gradient descent). The training process 800 is performed at runtime, and determines a similarity threshold to use on top of a trained word embedding model. The trained word similarity model is used at runtime when generating similar words using vector embeddings from the word embedding model. In some implementations, the word embedding model is indexed using ElasticSearch.  Also see [0063] for detail on how word or phrase is mapped.).

Regarding claim 8, Atallah in view of Fan, and further in view of Allan discloses: The system of claim 1,
Atallah additionally discloses: An enterprise data management system with definition quality assessment capabilities for automatically assessing the quality of definitions for terms stored in the enterprise data management system, the system comprising: a server having at least one server processor and at least one server memory for storing a plurality of terms with corresponding definitions ([0026] In some implementations, a computer system has one or more processors, memory, and a display. The memory stores one or more programs having instructions for performing any of the methods described herein.);
receive at least one of the plurality of terms and its corresponding definition from the server ([0016] In some implementations, the similarity threshold is obtained by: generating a training dataset that includes an input word and a list of expected synonyms;);
display the term and its corresponding definition ([0024] In some implementations, the method further includes displaying a data visualization based on the retrieved dataset.  Fig. 2 shows a User interface display (208));
and [receive an indication] of whether the definition satisfies one or more definition quality guidelines ([0012] In some implementations, generating the respective similar words for the respective data entity name includes: generating one or more matching similar words for the respective data name, using the trained word similarity model; computing a respective similarity score, based on the plurality of word embeddings, for each word of the one or more matching similarity words; and selecting one or more words, from the one or more matching similar words, with respective similarity scores that exceed a predetermined similarity threshold.);[receive an indication is taught by the Allen disclosure, please see below]
and label each definition as satisfying each of the definition quality guidelines or not based on the received indications ([0063] FIG. 9A is an example of a combined model 900 using synonyms and the trained word similarity model according to some implementations. At a high level, each word 902 (e.g., the word ‘source’) or phrase is mapped (904) (e.g., using a GetSynonyms( ) function call) to one or more synonyms 906. Subsequently, the trained word similarity model is queried with the constraint to restrict its search for similar words from amongst the synonyms 906. The trained word similarity model determines (908) similar words 910 to the word 902 from the synonyms 904 that exceed a predetermined similarity threshold (determined during the training process described above in reference to FIG. 8). In the example shown, the process 900 returns the word ‘reference’ 910 with a similarity score of 0.76 from among the synonyms 906 (including the words ‘seed’, ‘germ’, ‘reference’, ‘beginning’, ‘origin’, ‘root’, ‘rootage’, ‘reservoir’, ‘generator’, ‘author’, and ‘informant’), according to some implementations. The other words do not have high enough similarity scores to be included.).
and train a machine learning model corresponding to each of the definition quality guidelines with a set of labeled definitions corresponding to each machine learning model's definition quality guideline ([0062] FIG. 8 is an example process 800 for determining a similarity threshold (or training the word similarity model) according to some implementations. The process 800 includes generating (802) training data that includes a list of words and their expected synonyms, selecting (804) a model, selecting (806) an initial similarity threshold (e.g., 0.5), computing (808) an F1 score, and iterating (812) to optimize (810) the similarity threshold (e.g., using gradient descent). The training process 800 is performed at runtime, and determines a similarity threshold to use on top of a trained word embedding model. The trained word similarity model is used at runtime when generating similar words using vector embeddings from the word embedding model. In some implementations, the word embedding model is indexed using ElasticSearch.  Also see [0063] for detail on how word or phrase is mapped.).
Atallah does not explicitly, but Fan discloses: a plurality of client devices each having at least one client memory device storing instructions for causing at least one client processor to:  [0015] In another example, a plurality of client devices 150 may communicate with first server 120 and/or second server 130. A single user may have multiple client devices 150, and/or there may be multiple users each having their own client device(s) 150.);
Atallah and Fan are considered analogous art because they are both in the related art of quality assessment and improvement.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the teachings of Atallah to combine the teaching of Fan, to incorporate a plurality of client device, because the combination of the disclosures would enhance user experience by incorporating context surrounding the content (Fan, [0008 and 0057).
Atallah in view of Fan does not explicitly, but Allan discloses: wherein the at least one server memory includes instructions for causing the at least one server processor to receive the indications from the plurality of client devices  (Fig. 12 displays a Feedback Analysis Output and/or Performance Improvement Suggestion block (1290)).
Atallah, Fan and Allan are considered analogous art because they are all in the related art of quality assessment and improvement.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the teachings of Atallah, in view of Fan to combine the teaching of Allan, to incorporate receive indications from the plurality of client devices, because the combination of the disclosures would improve knowledge and learn with each iteration and interaction through machine learning processes (Allan, [0034]).

Regarding claim 12, although different in scope from claim 5, they recite elements of the system of claim 5.  Thus, the analysis in rejecting claim 5 is equally applicable to claim 12.

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Atallah, in view of Fan, further in view of Allan, and furthermore in view of Cheng (US Patent No: US 10929392 B1) hereinafter as Cheng.
Regarding claim 2, Atallah in view of Fan, and further in view of Allan discloses: The system of claim 1,
Atallah in view of Fan, and further in view of Allan does not explicitly, but Cheng discloses: wherein the indications are in the form of a binary affirmative or negative response ([col. 6, lines 19-28FIG. 1C also depicts an example voting mechanism 170 in the form of selectable thumbs-up and thumbs down icons that can be provided for users to indicate whether questions and/or their answers are helpful or unhelpful. These votes can be used to select good QA pairs from existing customer-provided QA pairs during training, to weight training data, and to provide feedback for retraining based on user voting on computer-generated questions and/or answers.).
Atallah, Fan, Allan and Cheng are considered analogous art because they are all in the related art of quality assessment and improvement.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the teachings of Atallah, in view of Fan, further in view of Allan, to combine the teaching of Cheng, to incorporate indication in the form of binary affirmative or negative response, because it would enhance user experience by providing opportunity to improve quality rating or rankings in the form of feedback.

Regarding claim 9, although different in scope from claim 2, they recite elements of the system of claim 2.  Thus, the analysis in rejecting claim 2 is equally applicable to claim 9.

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Atallah, in view of Fan, further in view of Allan, furthermore in view of Cheng, and furthermore in view of Cozen et al. (US Patent Application Publication No: US 20070199017 A1) hereinafter as Cozen.
Regarding claim 3, Atallah in view of Fan, further in view of Allan, and furthermore in view of Cheng discloses: The system of claim 2,
Atallah in view of Fan, further in view of Allan, and furthermore in view of Cheng does not explicitly, but Cozen discloses: wherein the server labels a definition as having satisfied a definition quality guideline only if at least three of the indications for that definition quality guideline are in the affirmative ([0076] Other variations of the thumbs up/down system are also within the scope of the present invention, such as using a three or more thumbs up/down system. Other criteria rating systems, known to those skilled in the art are also within the scope of the present invention, including the option of pre-setting acceptance threshold by the buyer so that if the relevancy criteria for the advertisement are exceeded the advertisement is placed automatically without further human intervention. The threshold can also optionally be adjusted by the machine learning algorithm.).
Atallah, Fan, Allan, Cheng and Cozen are considered analogous art because they are all in the related art of quality assessment and improvement.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the teachings of Atallah, in view of Fan, further in view of Allan, and furthermore in view of Cheng, to combine the teaching of Cozen, to incorporate definition of quality satisfaction only if at least three of the indications for that definition quality guideline are in the affirmative, because it would increase efficiency and accuracy of the enterprise system (Cozen, [0062]).

Regarding claim 10, although different in scope from claim 3, they recite elements of the system of claim 3.  Thus, the analysis in rejecting claim 3 is equally applicable to claim 10.

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Atallah, in view of Fan, further in view of Allan, and furthermore in view of Liu et al. (US Patent Application Publication No: US 20220122690 A1) hereinafter as Liu.
Regarding claim 4, Atallah in view of Fan, and further in view of Allan discloses: The system of claim 1, 
Atallah in view of Fan, and further in view of Allan does not explicitly, but Liu discloses: wherein the indications are on a scale and wherein the at least one server memory includes instructions for causing the at least one server processor to convert the scaled indications into a binary affirmative or negative response ([0098] A neural network within machine learning model 132 can be configured to output one or more results. The one or more results can include, for example, a numeric result, a binary result, and/or a categorical result. Each of the one or more results can predict whether and/or an extent to which an IPC and a peptide undergo a reaction of a particular type (e.g., bind together). Machine-learning model 132 may include one or more activation layers to produce a result of a target time (e.g., to transform a real-number interim value into a binary and/or categorical output). Machine-learning model 132 can be trained to generate multiple types of predictions (e.g., interaction predictions, interaction affinity predictions, and/or immunogenicity predictions). In some instances, a prediction may be binary or categorical. Other predictions may be non-binary or non-categorical. For example, a prediction may be scalar.).
Atallah, Fan, Allan and Liu are considered analogous art because they are all in the related art of quality assessment and improvement.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the teachings of Atallah, in view of Fan, further in view of Allan, to combine the teaching of Liu, to incorporate convert the scaled indications into a binary affirmative or negative response, because combing the disclosures would enable flexibility in how results or ratings are provided (Liu, [0098]).

Regarding claim 11, although different in scope from claim 4, they recite elements of the system of claim 4.  Thus, the analysis in rejecting claim 4 is equally applicable to claim 11.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Atallah, in view of Fan, further in view of Allan, and furthermore in view of He et al. (US Patent Application Publication No: US 20220164531 A1) hereinafter as He.
Regarding claim 6, Atallah in view of Fan, and further in view of Allan discloses: The system of claim 1,
Atallah in view of Fan, and further in view of Allan does not explicitly, but He discloses: wherein the at least one client memory includes instructions for causing the at least one client processor to receive an overall score for the definition and wherein the at least one server memory includes instructions for causing the at least one server processor to derive a weight for each individual guideline based on the overall score ([0050] Data annotation quality measurement method. The automatic annotation method adopts a probability-based learning method, while the quality measurement requires a more “precise” method. Therefore, the invention adopts a measurement method based on key indicators. In particular, an indicator system including factors such as word error rate, sentence error rate, feature error rate and user feedback rate is established, weights of the indicators are trained by a large amount of automatic annotation data, and parameters are continuously optimized by using a quality feedback mechanism, thereby continuously improving performance of the model.  Also see [0065].).
Atallah, Fan, Allan and He are considered analogous art because they are all in the related art of quality assessment and improvement.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the teachings of Atallah, in view of Fan, further in view of Allan, to combine the teaching of He, to incorporate derive a weight for each individual guideline based on the overall score, because it would provide a quality assessment method (He, Summary).

Regarding claim 13, although different in scope from claim 6, they recite elements of the system of claim 6.  Thus, the analysis in rejecting claim 6 is equally applicable to claim 13.

Claim(s) 14, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Atallah, in view of Allan.
Regarding claim 14, Atallah discloses: A method for preparing machine learning training data for use in evaluation of term definition quality, the method comprising: receiving at least one of a plurality of terms and a corresponding definition ([0016] In some implementations, the similarity threshold is obtained by: generating a training dataset that includes an input word and a list of expected synonyms;);
display the term and its corresponding definition ([0024] In some implementations, the method further includes displaying a data visualization based on the retrieved dataset.  Fig. 2 shows a User interface display (208));
and [receive an indication] of whether the definition satisfies one or more definition quality guidelines ([0012] In some implementations, generating the respective similar words for the respective data entity name includes: generating one or more matching similar words for the respective data name, using the trained word similarity model; computing a respective similarity score, based on the plurality of word embeddings, for each word of the one or more matching similarity words; and selecting one or more words, from the one or more matching similar words, with respective similarity scores that exceed a predetermined similarity threshold.);
and label each definition as satisfying each of the definition quality guidelines or not based on the received indications ([0063] FIG. 9A is an example of a combined model 900 using synonyms and the trained word similarity model according to some implementations. At a high level, each word 902 (e.g., the word ‘source’) or phrase is mapped (904) (e.g., using a GetSynonyms( ) function call) to one or more synonyms 906. Subsequently, the trained word similarity model is queried with the constraint to restrict its search for similar words from amongst the synonyms 906. The trained word similarity model determines (908) similar words 910 to the word 902 from the synonyms 904 that exceed a predetermined similarity threshold (determined during the training process described above in reference to FIG. 8). In the example shown, the process 900 returns the word ‘reference’ 910 with a similarity score of 0.76 from among the synonyms 906 (including the words ‘seed’, ‘germ’, ‘reference’, ‘beginning’, ‘origin’, ‘root’, ‘rootage’, ‘reservoir’, ‘generator’, ‘author’, and ‘informant’), according to some implementations. The other words do not have high enough similarity scores to be included.).
Atallah in view of Fan does not explicitly, but Allan discloses: receive an indications (Fig. 12 displays a Feedback Analysis Output and/or Performance Improvement Suggestion block (1290)).
Atallah and Allan are considered analogous art because they are both in the related art of quality assessment and improvement.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the teachings of Atallah to combine the teaching of Allan, to incorporate receive an indication, because the combination of the disclosures would improve knowledge and learn with each iteration and interaction through machine learning processes (Allan, [0034]).

Regarding claim 18, although different in scope from claim 5, they recite elements of the system of claim 5 as a method.  Thus, the analysis in rejecting claim 5 is equally applicable to claim 18.

Regarding claim 20, although different in scope from claim 7, they recite elements of the system of claim 7 as a method.  Thus, the analysis in rejecting claim 7 is equally applicable to claim 20.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Atallah, in view of Allan, and further in view of Cheng.
Regarding claim 15, although different in scope from claim 2, they recite elements of the system of claim 2 as a method.  Thus, the analysis in rejecting claim 2 is equally applicable to claim 15.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Atallah in view of Allan, further in view of Cheng, and furthermore in view of Cozen.
Regarding claim 16, although different in scope from claim 3, they recite elements of the system of claim 3 as a method.  Thus, the analysis in rejecting claim 3 is equally applicable to claim 16.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Atallah, in view of Allan, and further in view of Liu.
Regarding claim 17, although different in scope from claim 4, they recite elements of the system of claim 4 as a method.  Thus, the analysis in rejecting claim 4 is equally applicable to claim 17.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Atallah, in view of Allan, and further in view of He.
Regarding claim 19, although different in scope from claim 6, they recite elements of the system of claim 6 as a method.  Thus, the analysis in rejecting claim 6 is equally applicable to claim 19.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
O’Neill (US Patent Application Publication No: US 20120150848 A1) hereinafter as O’Neill.  O’Neill discloses a method  and system for providing definitions to users,  “[0006] In a first aspect, a system includes an electronic device that includes one or more display screens configured to display the textual content of a media file, one or more input elements configured to receive a user selection of the first term, and one or more data processing devices programmed to respond to receipt of the user selection of the first term by performing operations. The operations include accessing, from the one or more persistent data storage devices, the characterizations of the contexts of the texts, comparing the accessed characterizations of the contexts of the texts with one or more characteristics of the context of the textual content of the media file, and ranking the definitions of the first term according to respective likelihoods that the definitions appropriately characterize the usage of the first term within the textual content of the media file.”.  Also see Fig. 2-5, 10-15, and para [0007, 0010-0011, 0056 and 0080] for additional details.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phillip H Lam whose telephone number is (571)272-1721. The examiner can normally be reached 10 AM-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571) 272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHILIP H LAM/Examiner, Art Unit 2656                                                                                                                                                                                                        
/HUYEN X VO/Primary Examiner, Art Unit 2656